office_of_chief_counsel internal_revenue_service memorandum number release date uilc cc tege eoeg et1 sca-147742-01 date date to virginia e cochran deputy area_counsel great lakes gulf coast area office of division counsel associate chief_counsel tax exempt government entities cc tege glgc dal from michael a swim senior technician reviewer employment_tax branch office of division counsel associate chief_counsel tax exempt government entities cc tege eoeg et1 subject conservation reserve program seca this chief_counsel_advice responds to your request for advice regarding the conservation reserve program crp of the united_states department of agriculture usda and self-employment contributions act seca_tax in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent issue sec_1 whether annual rental payments received by taxpayer a who is an individual for land enrolled in the crp constitute self-employment_income to taxpayer a that is subject_to seca_tax where taxpayer a was engaged in the trade_or_business_of_farming prior to enrolling the land in the crp and taxpayer a personally fulfilled her crp contractual obligations whether annual rental payments received by taxpayer b who is an individual for newly acquired land that had been enrolled in the crp by the land’s previous owner and the enrollment is continued by the taxpayer b constitute self-employment_income to taxpayer b subject_to seca_tax where taxpayer b was not engaged in the trade or sca-147742-01 page business of farming prior to acquiring the land but taxpayer b personally fulfilled his crp contractual obligations whether the annual rental payments respectively received by taxpayer a and taxpayer b under the crp should be reported i on schedule f form_1040 profit or loss from farming as farming income from a trade_or_business ii on a schedule e form_1040 supplemental income and loss as rental income from real_estate or iii on a form_4835 farm rental income and expenses as rental income from crop or livestock production conclusion sec_1 the annual rental payments received by taxpayer a for land enrolled in the crp constitute self-employment_income to taxpayer a that is subject_to seca_tax where taxpayer a was engaged in the trade_or_business_of_farming prior to enrolling the land in the crp and taxpayer a personally fulfilled her crp contractual obligations the annual rental payments received by taxpayer b for newly acquired land that had been enrolled in the crp by the land’s previous owner and the enrollment is continued by taxpayer b constitute self-employment_income to taxpayer b subject_to seca_tax where taxpayer b was not engaged in the trade_or_business_of_farming prior to acquiring the land but taxpayer b personally fulfilled his crp contractual obligations the annual rental payments respectively received by taxpayer a and taxpayer b under the crp constitute self-employment_income to the recipient taxpayer that is subject_to seca_tax and is not rental income that is excludible under the rentals-for- real-estate exclusion the respective payments received by each recipient taxpayer must be reported on a schedule f and schedule se form_1040 self-employment_tax filed by that taxpayer with that taxpayer’s form_1040 u s individual_income_tax_return the use of schedule e or form_4835 is not allowed facts the crp u s c is a usda voluntary conservation reserve program under which land is enrolled through the use of contracts the program generally assists owners and operators of land to conserve and improve the soil water and wildlife resources of such land the crp offers among other things annual rental payments to owners and operators for converting highly_erodible_cropland normally devoted to the production of an agricultural commodity to less intensive use in general the durations of contracts are from to years the farm security and rural investment act of pub_l_no provides that up to million acres can be enrolled in crp at any one time during the through calendar years sca-147742-01 page no specific taxpayer or detailed factual situation was provided in regards to the requested advice accordingly we address two hypothetical situations taxpayer a was a farmer who owned highly_erodible_cropland after planting crops on the land for six years taxpayer a decided to enroll taxpayer a’s cropland into the crp and entered into a crp contract with the usda under the crp contract taxpayer a agreed to certain terms and conditions as to the cropland under contract among the terms and conditions taxpayer a agreed to implement a conservation plan for converting the land normally devoted to the production of an agricultural commodity on the farm to a less intensive use such as pasture permanent grass legumes shrubs or trees not to use the land for agricultural purposes except as permitted by the usda establish approved vegetative cover or maintain existing cover on the land and not engage in or allow grazing harvesting or other commercial use of the land except with usda’s permission eg harvesting and grazing in response to a drought or other emergency taxpayer b purchased highly_erodible_cropland that had been enrolled in the crp by its previous owner as the new owner taxpayer b executed an agreement to continue and assume all obligations of the crp contract under the same terms and conditions as the original owner these terms and conditions were identical to those in taxpayer a’s crp contract taxpayer b was not engaged in the trade_or_business_of_farming prior to acquiring the cropland that was and continues to be subject_to a crp contract taxpayer a and taxpayer b each personally fulfilled their duties under their respective crp contracts and received annual rental payments neither taxpayer a nor taxpayer b disputed the taxability of the crp payments as includible in gross_income under sec_61 however both taxpayers reported the payments as rental income not subject_to seca_tax taxpayer a reported the amounts received as rental income from real_estate on schedule e taxpayer b reported the amounts as rental income from farm production and crop shares on form_4835 law and analysis sec_1401 imposes seca_tax on the self-employment_income of every individual seca_tax consists of the old-age_survivors_and_disability_insurance_tax oasdi tax which is commonly referred to as social_security_tax and the hospital_insurance_tax hi tax which is commonly referred to as medicare_tax sec_1402 in pertinent part defines self-employment_income as the net_earnings_from_self-employment derived by an individual other than a nonresident_alien_individual except as provided by an agreement under section of the social_security act during any taxable_year except that such term shall not include-- sca-147742-01 page in the case of the oasdi tax imposed by sec_1401 that part of the net_earnings_from_self-employment which is in excess of i an amount equal to the contribution_and_benefit_base as determined under section of the social_security act which is effective for the calendar_year in which such taxable_year begins minus ii the amount of the wages paid to such individual during such taxable years or the net_earnings_from_self-employment if such net_earnings for the taxable_year are less than dollar_figure sec_1402 defines the term net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by subtitle a which are attributable to such trade_or_business plus the individual’s distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which the individual is a member with certain enumerated exceptions sec_1402 generally excludes from the computation of net_earnings_from_self-employment rentals from real_estate and from personal_property leased with the real_estate including such rentals paid in crop shares together with the deductions attributable thereto unless such rentals are received in the course of a trade_or_business as a real_estate dealer with an exception under this exception any income derived by the owner or tenant of land must be included in the computation of net_earnings_from_self-employment if- a such income is derived under an arrangement between the owner or tenant and another individual which provides that such other individual shall produce agricultural or horticultural commodities including livestock bees poultry and fur-bearing animals and wildlife on such land and that there shall be material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant in the production or the management_of_the_production of such agricultural or horticultural commodities and b there is material_participation by the owner or tenant as determined without regard to any activities of an agent of such owner or tenant with respect to any such agricultural or horticultural commodity see also income_tax reg sec_1_1402_a_-4 sec_1402 provides that the term trade_or_business when used with reference to self-employment_income or net_earnings_from_self-employment shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses with sca-147742-01 page certain enumerated exceptions in order for an individual to have net_earnings_from_self-employment the individual must carry on a trade_or_business either as an individual or as a member of a partnership whether or not the individual is engaged in carrying_on_a_trade_or_business will be dependent upon all of the facts and circumstances in the particular case see also income_tax reg sec_1_1402_c_-1 in considering whether an individual is engaged in a trade_or_business the u s supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity does not qualify 480_us_23 the question of whether a taxpayer is engaged in a trade_or_business requires an examination of the relevant facts in each case id pincite in order for income received by an individual to be taxable as self-employment_income not only must the income in question derive from a trade_or_business carried on by the individual but there must be a nexus between the income and the trade_or_business 76_tc_441 the income must arise from some actual whether present past or future income-producing activity of the taxpayer id pincite in determining what income is includible in self-employment_income sec_1401 and sec_1402 are to be broadly construed to favor coverage for social_security purposes 95_tc_639 in order to achieve this end the rental exclusion under sec_1402 is narrowly construed 60_tc_829 see also 347_f2d_159 9th cir noting that a parallel provision of the social_security act relates congress’ specific intent for the rental exclusion to be narrowly restricted to payments for occupancy only in 205_f3d_897 6th cir the sixth circuit reversed a tax_court decision that crp payments received by frederick and ruth wuebker taxpayers were excludible from their self-employment_income as rentals from real_estate the sixth circuit held that crp payments received by a farmer in exchange for the farmer’s implementation of a conservation plan were includible in self-employment_income from the trade_or_business_of_farming that were subject_to seca_tax pursuant to sec_1401 in wuebker the taxpayers had been farming for approximately twenty years when they enrolled a portion of their farmland into the crp the sixth circuit held that because the taxpayers were engaged_in_the_business_of_farming prior to and during the term of their crp contract and their agreement required them to perform several ongoing tasks with respect to the land enrolled in the crp the very land they already owned and had previously farmed the crp payments were ‘in connection with’ and had a sca-147742-01 page ‘direct nexus to’ their ongoing trade_or_business id pincite the sixth circuit noted that the taxpayers were required under the crp contract to perform tasks that are intrinsic to the farming trade_or_business eg tilling seeding fertilizing and weed control that required the use of their farming equipment id pincite the sixth circuit found that the taxpayers’ contention that their involvement with the crp land was insufficient to constitute material_participation within the meaning of sec_1402 had no bearing on whether the crp payments constituted rentals from real_estate the issue of material_participation arises only when there is an arrangement between an owner or tenant and another individual whereby the other individual is to produce agricultural or horticultural commodities on the land no such arrangement was present in wuebker in addition because of the narrow construction required of the exclusion for rentals from real_estate the sixth circuit held that the crp payments were not true rental payments for the use or occupancy of property the essence of the crp program is to prevent participants from farming of the property and to require the participants to perform various activities in connection with the land continuously throughout the life of the contract with the government’s access limited to inspections id pincite furthermore the sixth circuit looked to the substance rather than the form of the transaction in determining that the income derived from the crp contract is includible in self-employment_income earned in lieu of farm income for which seca_tax was due the crp payments are not excludible per se as rentals from real_estate rent is defined as consideration paid for the use or occupancy of property esp real_property id pincite citing black's law dictionary 7th ed under a crp contract the usda does not obtain the right to occupy the land enrolled in the crp the government's access is limited to inspecting the property and determining whether the recipients of the crp payments are in compliance with the crp contract see id pincite in hasbrouck v commissioner tcmemo_1998_249 taxpayers purchased land that had already been enrolled in the crp the taxpayers who fulfilled their obligations under the terms and conditions of the crp contract considered themselves engaged in the trade_or_business_of_farming and reported their crp income and expenses on schedule f prior to the purchase the taxpayers were not engaged in the trade_or_business_of_farming the service initially reclassified the income and expenses as rentals from real_estate on the basis that the taxpayers were not engaged in the trade_or_business_of_farming when they acquired the land the service however following although the crp contract referred to the payments as annual rental payments such reference does not compel the conclusion that they should fall within the rentals-from-real-estate exclusion wuebker pincite citing 617_f2d_192 6th cir courts must look to the substance rather than the form of the transactions sca-147742-01 page the decision in ray v commissioner t c memo reconsidered its position and conceded the case in ray the tax_court found that payments received under a crp contract were includible in self-employment_income in this case the taxpayers were engaged_in_the_business_of_farming and cattle grazing and had acquired additional land that had been previously enrolled in the crp the tax_court held that there was a sufficient nexus between the crp payments received and the taxpayer’s trade_or_business_of_farming to support the finding that the payments were includible in self-employment_income subject_to seca_tax in revrul_60_32 1960_1_cb_23 the service held that annual payments received under the soil bank act2 an earlier acreage reserve program of the usda were includible in determining the recipient’s net_earnings_from_self-employment if the recipient operated his farm personally or through agents or employees the service reasoned that the payments were in the nature of receipts from farm operations in that they replaced income which producers could have expected to realize from the normal use of the land devoted to the program this was also true if the recipient’s farm was operated by others and he participated materially in the production of commodities or management of such production within the meaning of sec_1402 however if the recipient did not so operate or materially participate payments received were not to be included in determining net_earnings_from_self-employment in revrul_65_149 1965_1_cb_434 the service addressed whether grain storage fees paid to a farm operator under the price support loan program of the commodity credit corporation are to be regarded as attributable to the operator's trade_or_business_of_farming and considered in computing the operator’s self-employment_income the service argued that income derived from the operation of a farm regardless of the form of the income cash sales commodity_credit_corporation_loans government subsidies including soil bank payments conservation reserve payments etc should be treated in a manner consistent with the position set forth in revrul_60_32 that is to say if this income is received by a farm operator or a landlord who materially participates it should be treated as self-employment_income if it is received by a landlord who does not materially participate it should be treated as rental income and excluded from net_earnings_from_self-employment soil bank act title i of the agricultural act of u s c repealed under sec_103 of the act the secretary of agriculture is authorized and directed to carry out an acreage reserve program from the crops of specified commodities producers participating in the program are compensated for reducing their acreage of a commodity below their farm acreage allotments or their farm base acreage whichever may be applicable producers must enter into a contract where they agree to perform various activities in connection with the land sca-147742-01 page more recently in announcement 1983_10_irb_29 the service concluded that if a farmer participates in the payment-in-kind pik or any other land diversion program sponsored by the usda and receives cash or a payment in_kind from the usda with respect to the diverted acres the farmer is liable for seca_tax on the cash or payment in_kind received the announcement further provided that for estate_tax purposes sec_2032a and sec_6166 land diverted from the production of an agricultural commodity under a usda land diversion program will be treated as being used as a farm for farming_purposes and in the active_conduct of a farming_business furthermore participation in a usda land diversion program and in the devotion of such land to conservation purposes under such programs will be treated as material_participation in the operation of a farm with respect to the diverted acres as to reporting requirements sec_6017 provides that every individual other than a nonresident_alien having net_earnings_from_self-employment of dollar_figure or more for the taxable_year shall make a return with respect to seca_tax income_tax reg sec_1 a provides that the return required by sec_6017 for seca_tax shall be form_1040 schedule se is the form used to report net earning from self-employment and seca_tax see instructions for schedule se self-employment_tax schedule f is the form used to report farm income and expenses see instructions for schedule f profit or loss from farming schedule e is the form used to report income and expenses for rentals of real_estate including personal_property leased with real_estate and royalty income and expenses see instructions for schedule e supplemental income and loss form_4835 is the form used by landlords or sub-lessors to report farm rental income and expenses based on the crops or livestock produced by the tenant where the landlord or sub-lessor did not materially participate for seca_tax purposes in the operation or management of the farm the use of form_4835 only applies to those circumstances where there is an arrangement between an owner or tenant and another individual whereby the other individual is to produce agricultural or horticultural commodities on the land see general instructions for form_4835 in each case the annual rental payments that taxpayer a and taxpayer b individually receive for land enrolled in the crp are in the nature of receipts from farm operations earned in lieu of income that each taxpayer could have expected to realize from the normal use of their respective cropland if they had not enrolled the cropland in the crp see revrul_60_32 pursuant to the terms of the crp contract each taxpayer is required to engage in soil conservation practices to establish or maintain approved vegetative cover on the sca-147742-01 page cropland to not use the land for agricultural purposes except as permitted by usda and to not conduct any harvesting or grazing on the cropland the income is derived from the income-producing activity of the taxpayers in performing under the crp contract the crp contracts require taxpayer a and taxpayer b to perform tasks that are intrinsic to the farming trade_or_business the fact that taxpayer a was previously engaged in the trade_or_business_of_farming prior to enrolling taxpayer a’s land in the crp is an additional fact that helps establish that taxpayer a’s is continuing to be engaged in the trade_or_business_of_farming however taxpayer b who was not engaged in farming prior to the purchase of land subject_to a crp contract becomes engaged in trade_or_business_of_farming in personally fulfilling taxpayer b’s obligations under the terms and conditions of the crp contract see hasbrouck as long as taxpayer a and taxpayer b are actively fulfilling their respective obligations under their respective crp contracts they will both individually be considered to be engaged in the trade_or_business_of_farming the crp payments are in connection with and have a direct nexus to the taxpayer’s ongoing business of farming see wuebker see also ray although the payments are labeled as rental payments for purposes of the crp the narrow construction placed on the sec_1402 exclusion for rentals from real_estate eliminates these payments from its provisions see wuebker further under our facts neither taxpayer a nor taxpayer b leased the land to a third party such as another individual on a rental basis thus the test regarding material_participation by the owner of rented land to a third party is irrelevant the income derived from the crp contract is includible in self-employment_income subject_to seca_tax taxpayer a must report the crp payments as self-employment_income from farming subject_to seca_tax similarly taxpayer b must report the crp payments as self-employment_income from farming subject_to seca_tax after having concluded that crp payments are includible in self-employment_income from farming such crp payments should be reported on schedule f filed with form_1040 see pub farmer’s tax guide and instructions for schedule f cf hasbrouck any profit or loss from farming should then be reported on a schedule se for seca_tax purposes pursuant to form instructions see instructions for schedule f profit or loss from farming under the rentals-from-real-estate exception the owner of a farm operated on a rental basis must include the rental income in determining net_earnings if such income is derived under an arrangement between the owner and another individual which provides that there be material_participation by the owner in the production or the management_of_the_production of such commodities and there is material_participation by the owner with respect to such commodity sca-147742-01 page crp payments are not considered rental income from real_estate nor are they rental income from farm production or crop shares accordingly the use of schedule e or form_4835 under our facts is not allowed case development hazards and other considerations the determination of whether an individual is engaged in a trade_or_business is a factual determination that is dependent upon the individual facts of any case while the requirements of crp contracts appear to require erodible cropland owners or operators who enter into such contracts to perform tasks that are intrinsic to the farming trade_or_business a court may find otherwise this is a litigation hazard in any case that involves an individual taxpayer who was not engaged in the trade_or_business_of_farming prior to the taxpayer’s entering into a crp contract there is no case law or guidance that has held that an individual is considered to have entered into the trade_or_business_of_farming by merely entering into a crp contract under which the individual receives rental payments for enrolling erodible cropland in the crp thus there is some litigation hazard in establishing that such taxpayers are engaged in the trade_or_business_of_farming additionally to the extent that an individual case does not require the taxpayer to engage in any if this is possible or few activities under the crp contract there will be some weakness in the case in establishing both i that the individual is engaged in the trade_or_business_of_farming and ii a nexus between the crp payments received by such taxpayer and the taxpayer’s trade_or_business_of_farming this memorandum does not address cost-share assistance this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions an arrangement for the production of agriculture or horticulture commodities is not present under the crp contract for either taxpayer a or taxpayer b
